Citation Nr: 1417626	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and an observer


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in Seattle Washington.  The appeal was certified to the Board by the Roanoke, Virginia RO.  

In May 2011, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that the Veteran was previously represented by Brooks S. McDaniel. In February 2012, the Veteran granted a power-of-attorney in favor of Robert W. Gillikin with regard to the claim on appeal. The Veteran's current attorney has submitted written argument on his behalf. The Board recognizes the change in representation.

The Veteran's claim was initially limited to the question of entitlement to service connection for PTSD. However, the medical evidence shows that he has been diagnosed with other psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for any acquired psychiatric disorder to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional action on the claim by the AOJ is warranted.  The Veteran's claim was most recently considered by the RO in a February 2011 supplemental statement of the case.  Subsequently, the Board received private psychiatric treatment records, VA medical records, correspondence from a church regarding an incident involving the Veteran, a private nurse's statement regarding the Veteran's psychiatric disorders, and Social Security Administration records.  These documents have not yet been considered by the RO.  Any pertinent evidence submitted to the Board, must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c).  In April 2014, the Veteran specifically responded to the Board's inquiry and stated that he wanted the case returned to the AOJ for review of the additional evidence submitted.  Therefore, the claim must be remanded for consideration by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ascertain if the Veteran has received any VA, non-VA, or other medical treatment for any acquired psychiatric disorder that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  

2. After completing any additional notification and/or development deemed warranted, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in light of all pertinent evidence (to particularly include the evidence received, but not considered by the AOJ, subsequent to February 2011) and legal authority. 

If the benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
G. JACKSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



